Exhibit 10.1

 

 

WARRANT AND DEBENTURES PURCHASE AGREEMENT

Dated as of March 30, 2012

between

THE HARTFORD FINANCIAL SERVICES GROUP, INC.

and

ALLIANZ SE

 

 



--------------------------------------------------------------------------------

WARRANT AND DEBENTURES PURCHASE AGREEMENT, dated as of March 30, 2012 (this
“Agreement”), between The Hartford Financial Services Group, Inc., a Delaware
corporation (the “Purchaser”), and Allianz SE, a European company incorporated
in the Federal Republic of Germany and the European Union (the “Sellers’
Representative,” and together with the Warrant Seller and the Debenture Sellers,
the “Sellers”). Certain terms used in this Agreement are defined in Section 5.4.

W I T N E S S E T H:

WHEREAS, the Sellers’ Representative desires to cause the Sellers to sell and
transfer to the Purchaser, and the Purchaser desires to purchase from the
Sellers, the Warrants and the Debentures.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE WARRANTS AND THE DEBENTURES

1.1 Purchase and Sale of the Warrants. Upon the terms set forth in this
Agreement and on the basis of the representations, warranties, covenants,
agreements, undertakings and obligations contained herein, the Purchaser hereby
agrees to purchase from the Warrant Seller, and the Sellers’ Representative
hereby agrees to cause the Warrant Seller to sell to the Purchaser, the Warrants
(the “Warrant Sale”).

1.2 Purchase and Sale of the Debentures. Upon the terms set forth in this
Agreement and on the basis of the representations, warranties, covenants,
agreements, undertakings and obligations contained herein, the Purchaser hereby
agrees to purchase, and the Sellers’ Representative agrees to, or to cause any
Affiliate which may hold Debentures as of the Closing Date for such sale (each
seller of Debentures, a “Debenture Seller”) to, sell to the Purchaser, the
Debentures (the “Debenture Sale,” and, together with the Warrant Sale, the
“Sales”).

1.3 Closings.

(a) The closings of the Sales shall occur on Tuesday, April 17, 2012 (the “First
Closing Date”);

(b) Notwithstanding Section 1.3(a), the Purchaser shall have the right in its
sole discretion to defer the closing of the Debenture Sale by notice delivered
to the Sellers’ Representative no later than 5:00 PM, New York City time, on
Friday, April 13, 2012. In the event of such a deferral, the Purchaser shall
have the right to select the deferred date for the closing of the Debenture Sale
(the “Second Closing Date”), which shall be a Business Day occurring on or
before the End Date, or, if the End Date has passed and this Agreement has not
been terminated, on such other Business Day as the Purchaser may select in
accordance with this Section 1.3(b); provided, however, that this shall not
limit the right of the Sellers’ Representative to terminate this Agreement in
accordance with Section 4.1(b). The Purchaser shall provide the Sellers’
Representative with written notice of its selection of the Second Closing Date
no later than 5:00 PM, New York City time, on the third Business Day before the
Second Closing Date; and



--------------------------------------------------------------------------------

(c) The closings of the Sales shall take place at 9:30 AM on the relevant
Closing Date(s) at the offices of Sullivan & Cromwell LLP, 125 Broad Street, New
York, New York 10004.

1.4 Deliveries by Sellers’ Representative Relating to the Warrant Sale. On the
First Closing Date, the Sellers’ Representative shall deliver, or cause to be
delivered, to the Purchaser a certificate representing each Warrant to be sold
hereby.

1.5 Deliveries by the Purchaser Relating to the Warrant Sale. On the First
Closing Date, the Purchaser shall deliver or cause to be delivered
US$300,000,000 (three hundred million U.S. dollars), representing the purchase
price for the Warrants, by wire transfer of immediately available funds to an
account or accounts designated in accordance with Section 1.7(c) hereof.

1.6 Deliveries by the Sellers’ Representative Relating to the Debenture Sale. On
the First Closing Date (or, if the closing of the Debenture Sale has been
deferred in accordance with Section 1.3(b), the Second Closing Date) the
Sellers’ Representative shall cause the beneficial interest in the global
certificates representing the Debentures to be credited to the account or
accounts of the Purchaser designated by the Purchaser at least two (2) Business
Days in advance of the relevant Closing Date against payment pursuant to
Section 1.7 below.

1.7 Deliveries by the Purchaser Relating to the Debenture Sale.

(a) On the First Closing Date, the Purchaser shall deliver, or cause to be
delivered, in consideration for the undertakings set forth in Section 1.2 and
the right conferred on the Purchaser in Section 1.3(b), US$50,000,000 (fifty
million U.S. dollars) to an account or accounts designated in accordance with
Section 1.7(c) hereof.

(b) Also on the First Closing Date (or, if the closing of the Debenture Sale has
been deferred in accordance with Section 1.3(b), the Second Closing Date), the
Purchaser shall deliver, or cause to be delivered, US$2,075,000,000 (two billion
seventy-five million U.S. dollars), plus an amount equal to the accrued but
unpaid interest on the Debentures to but excluding such Closing Date, by wire
transfer of immediately available funds to an account or accounts designated in
accordance with Section 1.7(c) hereof. Moreover, if there is a Second Closing
Date, the Purchaser shall also deliver on that Closing Date additional interest
in respect of the Debentures equal to the interest that would accrue at the rate
of 10% per annum (actual/366 day basis) on US$325,000,000 (three hundred
twenty-five million U.S. Dollars) over the period from and including the First
Closing Date to but excluding the Second Closing Date.

(c) Payments pursuant to Section 1.5 hereof, this Section 1.7 and Section 4.3
hereof shall in each case be made to such account or accounts as shall be
notified to the Purchaser by the Sellers’ Representative at least two
(2) Business Days in advance of the relevant payment.

 

-2-



--------------------------------------------------------------------------------

1.8 Bills of Sale. On any Closing Date, the Purchaser, the Sellers’
Representative and the relevant Sellers shall document the relevant Sales by
entering into bills of sale substantially in the form set forth in Annex III.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Seller. The Sellers’ Representative
makes for the benefit of the Purchaser, as of the date of this Agreement, the
First Closing Date and, if applicable, the Second Closing Date (except to the
extent made only as of a specified date, in which case as of such date), the
representations and warranties set forth in Annex I.

2.2 Representations and Warranties of the Purchaser. The Purchaser makes for the
benefit of the Sellers’ Representative, as of the date of this Agreement, the
First Closing Date and, if applicable, the Second Closing Date (except to the
extent made only as of a specified date, in which case as of such date), the
representations and warranties set forth in Annex II.

ARTICLE III

ADDITIONAL AGREEMENTS OF THE PARTIES

3.1 Cooperation; Further Assurances. The Purchaser, on the one hand, and the
Sellers’ Representative, on the other hand, will cooperate and consult with the
other and use commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, reasonably necessary, proper or
advisable on their respective parts under this Agreement and applicable law to
consummate the Warrant Sale on the First Closing Date and the Debenture Sale on
the First Closing Date or, with respect to the Debenture Sale (subject to the
rights of the Purchaser under Article IV), as promptly thereafter as reasonably
practicable. Without limiting the foregoing, but subject to the rights of the
Purchaser under Article IV:

(a) The Purchaser will use its commercially reasonable efforts to cause the
Replacement Capital Requirement to be satisfied as soon as practicable following
the date hereof;

(b) Insofar as relevant, and subject to applicable law and regulation (including
fiduciary obligations), the Sellers’ Representative will consent, and will use
its commercially reasonable efforts to cause its relevant controlled Affiliates
to consent, to the waiver, amendment or termination of the Replacement Capital
Covenant relating to the Debentures; provided, however, that (i) the Sellers’
Representative shall have no obligation to consent to or use commercially
reasonable efforts to cause such Affiliates to consent to any Consent
Solicitation in respect of any Covered Debt with regard to which its Affiliates
do not have discretionary voting authority and (ii) the Sellers’ Representative
and its Affiliates’ ability to vote with respect to any other matter (whether or
not included in the same consent solicitation) will not be restricted by this
Section 3.1(b);

(c) The parties agree to execute and deliver such other documents, instruments
of transfer or assignment and records and do all such further acts and things as
may be reasonably necessary or desirable to carry out and give effect to the
transactions contemplated hereunder; and

 

-3-



--------------------------------------------------------------------------------

(d) The Purchaser and the Sellers’ Representative will keep each other informed
with respect to the matters set forth in this Section 3.1, and the Purchaser
shall notify the Sellers’ Representative in writing within one (1) Business Day
of achieving the satisfaction of the Replacement Capital Requirement.

3.2 Public Announcements. Subject to each party’s disclosure obligations imposed
by law or the applicable rules of any stock exchange, the parties will cooperate
with each other in the development and distribution of all news releases and
other public disclosures with respect to this Agreement, the transactions
contemplated by this Agreement, or any other document related to the
transactions contemplated by this Agreement and neither party will make any such
news release or public disclosure without first consulting with the other party
hereto. Promptly following the execution of this Agreement, the Purchaser
expects to issue a mutually agreeable press release announcing certain terms of
this Agreement.

3.3 Expenses. Regardless of whether any or all of the transactions contemplated
by this Agreement are consummated, and except as otherwise expressly provided
herein, the Purchaser and the Sellers’ Representative shall each bear their
respective direct and indirect expenses incurred in connection with the
negotiation and preparation of this Agreement and the consummation of the
transactions contemplated hereby.

ARTICLE IV

TERMINATION

4.1 Termination. This Agreement may be terminated:

(a) Consent. By the mutual written consent of the Sellers’ Representative and
the Purchaser;

(b) Delay. By either the Sellers’ Representative or the Purchaser if the closing
of the purchase of the Debentures has not occurred on or before the End Date;
provided, however, that the right to terminate this Agreement under this
Section 4.1(b) shall not be available to any party hereto whose failure to take
any action required to fulfill any of such party’s obligations under this
Agreement has materially contributed to or resulted in the failure of such
closing to occur on or before the End Date; and

(c) After the First Closing Date. By the Purchaser, in its sole discretion with
or without reason, and without liability, payment or penalty other than as
expressly provided in Section 4.3, at any time after the First Closing Date.

4.2 Notice of Termination. If the Sellers’ Representative or the Purchaser
desires to terminate this Agreement pursuant to Section 4.1, it shall give
written notice of such termination to the other party.

4.3 Effects of Termination. Upon a termination of this Agreement in accordance
with Section 4.1, each party’s further rights and obligations hereunder, shall

 

-4-



--------------------------------------------------------------------------------

terminate, but, except as otherwise provided in this Section, such termination
shall not affect any rights or obligations of a party which may have accrued
prior to such termination. For the avoidance of doubt, the parties agree that
(a) the termination of this Agreement after the First Closing Date in accordance
with Section 4.1 of this Agreement shall not cause the Warrant Sale to be
unwound or the amount paid pursuant to Section 1.7(a) to be repaid, and (b) upon
the termination of this Agreement pursuant to Section 4.1(c), (i) neither the
Purchaser nor the Seller shall have any liability under Article I in respect of
the Debenture Sale or under Article III in respect of matters other than the
Warrant Sale and (ii) neither the Purchaser nor any Seller shall have any
obligation to proceed with the Debenture Sale. Notwithstanding the foregoing, if
the Purchaser terminates this Agreement pursuant to Section 4.1(c), or if the
Purchaser fails to designate a Second Closing Date before the End Date and the
Sellers’ Representative terminates this Agreement pursuant to Section 4.1(b),
the Purchaser shall pay to an account or accounts designated in accordance with
Section 1.7(c) additional interest in respect of the Debentures equal to the
amount of interest that would accrue on US$325,000,000 (three hundred
twenty-five million U.S. dollars) at the rate of 10% per annum. (actual/366 day
basis) from and including the First Closing Date, to but excluding the date upon
which the notice of termination is delivered.

4.4 Additional Rights and Remedies. The parties acknowledge and agree that,
except as expressly provided in this Article IV, nothing in this Article IV
shall prejudice or limit any rights or remedies which may otherwise be available
to the Sellers’ Representative or the Purchaser under this Agreement or pursuant
to applicable law, including the right to claim damages or seek specific
performance.

ARTICLE V

MISCELLANEOUS

5.1 Investment Agreement. The provisions of Sections 6.1 through 6.6, 6.8, 6.10
and 6.11 of the Investment Agreement (as defined below) shall be incorporated
herein, mutatis mutandis, except that (a) copies of notices sent to Cleary
Gottlieb Steen & Hamilton LLP shall be addressed to the attention of Craig B.
Brod, rather than Victor I. Lewkow, and (b) the Purchaser may elect to provide
the notice of a deferral of closing in accordance with Section 1.3(b) by means
of an e-mail message sent to any of one or more e-mail addresses which the
Sellers’ Representative shall furnish to the Purchaser within five (5) Business
Days of the date of this Agreement, with the sending of such e-mail message
deemed to be delivery.

5.2 Entire Agreement. This Agreement, together with the consent of the Sellers’
Representative delivered on the date hereof to the Purchaser in connection with
the transactions contemplated hereby, constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the sale
and purchase of the Warrants and Debentures described herein. For the avoidance
of doubt, other than as expressly set forth herein, this Agreement shall not
constitute a waiver, amendment or modification of any Transaction Document.

5.3 Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other parties hereto, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void.

 

-5-



--------------------------------------------------------------------------------

5.4 Certain Definitions.

(a) Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Investment Agreement, dated
October 17, 2008 between the Purchaser and Allianz SE, as amended from time to
time (the “Investment Agreement”). For purposes of this Agreement, the following
terms have the meanings set forth below:

(i) “Business Day” means a day on which banking institutions in The City of New
York are not authorized or obligated by law to be closed for banking business.

(ii) “Closing” means the First Closing or the Second Closing, as the case may
be.

(iii) “Closing Date” means the First Closing Date or the Second Closing Date, as
the case may be.

(iv) “Consent Solicitation” means a consent solicitation by the Purchaser for
the waiver, amendment or termination of the Replacement Capital Covenant
relating to the Debentures.

(v) “Covered Debt” has the meaning ascribed in the Replacement Capital Covenant.

(vi) “Debenture” or “Debentures” means $1.75 billion aggregate principal amount
of the Purchaser’s 10% Fixed-to-Floating Rate Junior Subordinated Debentures due
2068, issued pursuant to the Junior Subordinated Indenture, dated as of June 6,
2008, as amended and supplemented by the Second Supplemental Indenture, dated as
of October 17, 2008, each between the Purchaser and The Bank of New York Mellon
Trust Company, N.A. (formerly known as The Bank of New York Trust Company,
N.A.), as Trustee.

(vii) “End Date” means June 30, 2012, or if such day is not a Business Day, the
immediately following Business Day.

(viii) “Lien” means any charges, claims, conditional sale or other title
retention agreements, covenants, easements, encumbrances, exceptions, liens,
mortgages, options, pledges, reservations, rights of first refusal, security
interests, servitudes, statutory liens, warrants, or restrictions of any kind,
including restrictions on use, voting, transfer, alienation, receipt of income,
or exercise of any other attribute of ownership, other than, with respect to the
Warrants and the Debentures, restrictions on transfer pursuant to applicable
insurance and securities law.

(ix) “Person” means any individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business or other legal entity.

(x) “Replacement Capital Covenant” means the Replacement Capital Covenant of the
Purchaser, dated as of October 17, 2008.

 

-6-



--------------------------------------------------------------------------------

(xi) “Replacement Capital Requirement” means the requirement that the Purchaser
have (i) satisfied the provisions under Section 2 of the Replacement Capital
Covenant so as to be permitted to repurchase the Debentures or (ii) received
consent of the holders of at least a majority of the then outstanding principal
amount of Covered Debt to amend, waive or terminate the Purchaser’s obligations
under Replacement Capital Covenant.

(xii) “Warrant” means collectively (i) a warrant, issued by the Purchaser to the
Warrant Seller on October 17, 2008, to purchase initially 34,806,452 shares of
common stock, $0.01 par value per share, of the Purchaser (the “Common Stock”)
or, in certain circumstances, 8,701,613 shares of the Purchaser’s Series B
Non-Voting Contingent Convertible Preferred Stock, par value $0.01 per share,
each initially convertible into four shares of Common Stock; and (ii) a warrant,
issued by the Purchaser to the Warrant Seller on October 17, 2008, to purchase
initially 34,308,872 shares of Common Stock or, in certain circumstances,
8,577,218 shares of the Purchaser’s Series C Non-Voting Contingent Convertible
Preferred Stock, par value $0.01 per share, each initially convertible into four
shares of Common Stock.

(xiii) “Warrant Seller” means Allianz Finance II Luxembourg S.a.r.l., a private
limited liability company (société à responsabilité limitée) incorporated under
the laws of the Grand Duchy of Luxembourg, having its registered office at 14
Boulevard F.D. Roosevelt, L-2450 Luxembourg, having a share capital of EUR
173,711,148.60 and being registered with the Luxembourg trade and companies
register (registre de commerce et des sociétés Luxembourg) under number
B.128.975.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

The Hartford Financial Services Group, Inc. By:  

/s/ Liam E. McGee

Name:   Liam E. McGee Title:   Chairman, President and Chief Executive Officer
Allianz SE By:  

/s/ Paul Achleitner

Name:   Dr. Paul Achleitner Title:   Member of the Board of Management By:  

/s/ Stephan Theissing

Name:   Stephan Theissing Title:   Group Treasurer

[Signature Page for Warrant and Debentures Purchase Agreement]



--------------------------------------------------------------------------------

Annex I: Representations and Warranties of Sellers’ Representative

(a) Organization and Authority. Each Seller is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, is
duly qualified to do business and is in good standing in all jurisdictions where
its ownership or leasing of property or the conduct of its business requires it
to be so qualified and where failure to be so qualified would be reasonably
expected to result in a material adverse effect on the ability of the Sellers to
consummate the transactions contemplated by this Agreement (a “Seller Material
Adverse Effect”). Each Seller has the corporate or other power and authority to
own its properties and assets and to carry on its business as it is now being
conducted.

(b) Authorization, Enforceability. The Sellers’ Representative has the corporate
or other power and authority to execute and deliver this Agreement and to carry
out its obligations hereunder (which includes, where applicable, the sale of the
Warrants and the Debentures). The execution, delivery and performance of this
Agreement by the Sellers’ Representative, and the consummation by the Sellers of
the transactions contemplated by this Agreement, are duly authorized by all
necessary company action on the part of the Sellers’ Representative or the
Sellers (including, to the extent required, any necessary shareholder or other
owner action), and no further company approval or authorization is required on
the part of the Sellers’ Representative, any Seller or any other party for such
authorization to be effective. This Agreement has been duly and validly executed
and delivered by the Sellers’ Representative and (assuming due authorization,
execution and delivery by the Purchaser) is a valid and binding obligation of
the Sellers’ Representative enforceable against the Sellers’ Representative in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

(c) Title to Warrants. The Warrant Seller has good and valid title to the
Warrants free and clear of all Liens, and upon the delivery of and payment for
the Warrants at the First Closing as provided for in this Agreement, the
Purchaser will acquire good and valid title to the Warrants, free and clear of
any Liens, other than any Lien created by the Purchaser.

(d) Title to Debentures. On the Closing Date for the Debenture Sale, the
Debenture Sellers will have good and valid title to the Debentures free and
clear of all Liens, and upon the delivery of and payment for the Debentures at
such Closing as provided for in this Agreement, the Purchaser will acquire good
and valid title to the Debentures, free and clear of any Liens, other than any
Lien created by the Purchaser.

(e) Non-Contravention. Neither the execution, delivery and performance by the
Sellers’ Representative of this Agreement nor the consummation by the Sellers of
the transactions contemplated hereby, nor compliance by the Sellers’
Representative with any of the provisions of this Agreement, will (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation, of any Lien upon

 

ANNEX I - Page 1



--------------------------------------------------------------------------------

any of the properties or assets of the Sellers’ Representative or any other
Seller under any of the terms, conditions or provisions of (A) the certificate
of incorporation, charter, bylaws or other governing instruments of any Seller
or (B) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which a Seller is a party or by
which it may be bound, or to which a Seller or any of the properties or assets
of a Seller may be subject, or (ii) violate any law, statute, ordinance, rule or
regulation, permit, concession, grant, franchise or any judgment, ruling, order,
writ, injunction or decree applicable to a Seller or any of its properties or
assets except, in the case of clauses (i)(B) and (ii), for those occurrences
that, individually or in the aggregate, have not had and would not be reasonably
likely to have a Seller Material Adverse Effect.

(f) Consents and Approvals. No notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Authority is required
to be made or obtained by any Seller in connection with the consummation by the
Sellers of the transactions contemplated by this Agreement other than (i) for
the avoidance of doubt, any regulatory approvals required to be made or obtained
by any of the Sellers on behalf of the Purchaser and (ii) any notices, filings,
exemptions, reviews, authorizations, consent and approvals the failure of which
to make or obtain would not be reasonably likely to have a Seller Material
Adverse Effect.

(g) Solvency. In the case of each of the Sellers (other than Sellers licensed as
insurers or reinsurers), at the date hereof and immediately following the
completion of the transactions contemplated hereby (i) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (ii) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and other
commitments as they become due in the normal course of business, (iii) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (iv) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital. In the case of any Sellers
that are licensed as insurers or reinsurers, such Sellers (A) are in compliance
with all applicable insurance regulatory minimum capital or surplus
requirements; (B) have not become subject to any “Company Action Level” pursuant
to applicable risk-based capital guidelines, and have not received notice of any
pending action that would result in their becoming so subject; (C) have not
taken any steps towards commencing, and have not received notice any actions
taken by relevant regulatory authorities to commence, any rehabilitation,
delinquency or insolvency proceedings under applicable insurance laws in any
applicable jurisdiction; (D) their assets exceed their respective total
reserves, all as computed in accordance with applicable statutory accounting
principles applied consistently with past practice; and (E) they have sufficient
financial resources to pay their policy liabilities and other obligations as the
foregoing become due in the ordinary course of business.

 

ANNEX I - Page 2



--------------------------------------------------------------------------------

Annex II: Representations and Warranties of the Purchaser

(a) Organization and Authority of the Purchaser. The Purchaser is a corporation
duly organized and validly existing and in good standing under the laws of the
State of Delaware, is duly qualified to do business and is in good standing in
all jurisdictions where its ownership or leasing of property or the conduct of
its business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to result in a material adverse effect on the
ability of the Purchaser to consummate the transactions contemplated by this
Agreement (a “Purchaser Material Adverse Effect”). The Purchaser has the
corporate power and authority to own its properties and assets and to carry on
its business as it is now being conducted.

(b) Authorization, Enforceability. The Purchaser has the corporate power and
authority to execute and deliver this Agreement and to carry out its obligations
hereunder (which includes the purchase of the Warrants and the Debentures). The
execution, delivery and performance by the Purchaser of this Agreement is, and
the consummation by the Purchaser of the transactions contemplated by this
Agreement, are, duly authorized by all necessary corporate action on the part of
the Purchaser (including, to the extent required, any necessary shareholder
action), and no further corporate approval or authorization is required on the
part of the Purchaser or any other party for such authorization to be effective.
This Agreement has been duly and validly executed and delivered by the Purchaser
and (assuming due authorization, execution and delivery by the Sellers’
Representative) is a valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

(c) Non-Contravention. Neither the execution, delivery and performance by the
Purchaser of this Agreement nor the consummation by the Purchaser of the
transactions contemplated hereby, nor compliance by the Purchaser with any of
the provisions of this Agreement, will (i) violate, conflict with, or result in
a breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under, or result in
the termination of, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of, any Lien
upon any of the properties or assets of the Purchaser or any “significant
subsidiary” (“Significant Subsidiary”) within the meaning of Rule 1-02(w) of
Regulation S-X under the Securities Act of 1933, as amended, under any of the
terms, conditions or provisions of (A) the Purchaser’s Amended and Restated
Certificate of Incorporation (as amended by Certificate of Designations with
respect to 7.25% Mandatory Convertible Preferred Stock, Series F, dated
March 23, 2010, and the Certificate of Elimination of the Series A Participating
Cumulative Preferred Stock, Series D Non-Voting Contingent Convertible Preferred
Stock and Fixed Rate Cumulative Perpetual Preferred Stock, Series E, dated
April 26, 2010) or bylaws (or similar governing documents) or the certificate of
incorporation, charter, bylaws or other governing instrument of any Significant
Subsidiary or (B) assuming, with respect to the Debenture Sale, the satisfaction
of the Replacement Capital Requirement, any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which the Purchaser or any Significant

 

ANNEX II - Page 1



--------------------------------------------------------------------------------

Subsidiary is a party or by which it or any Significant Subsidiary may be bound,
or to which the Purchaser or any Significant Subsidiary or any of the properties
or assets of the Purchaser or any Significant Subsidiary may be subject, or
(ii) violate any law, statute, ordinance, rule or regulation, permit,
concession, grant, franchise or any judgment, ruling, order, writ, injunction or
decree applicable to the Purchaser or any Significant Subsidiary or any of their
respective properties or assets except, in the case of clauses (i)(B) and (ii),
for those occurrences that, individually or in the aggregate, have not had and
would not be reasonably likely to have a Purchaser Material Adverse Effect.

(d) Consents and Approvals. No notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Authority is required
to be made or obtained by the Purchaser in connection with the consummation by
Purchaser of the transactions contemplated by this Agreement, except for
(i) notices to insurance regulatory agencies of the applicable states which have
been made or will be made prior to a relevant Closing Date, (ii) such notices or
filings as may be required under the rules of the Luxembourg Stock Exchange with
regard to the Debentures, (iii) for the avoidance of doubt, any regulatory
approvals required to be made or obtained by Purchaser or its subsidiaries on
behalf of a Seller, and (iv) any notices, filings, exemptions, reviews,
authorizations, consent and approvals the failure of which to make or obtain
would not be reasonably likely to have a Purchaser Material Adverse Effect.

(e) Solvency. In the case of the Purchaser and its Significant Subsidiaries
(other than Significant Subsidiaries licensed as insurers or reinsurers), at the
date hereof and immediately following the completion of the transactions
contemplated hereby (i) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they become due in
the normal course of business, (iii) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, and (iv) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital. In the case of any Significant Subsidiaries that are licensed as
insurers or reinsurers, such Significant Subsidiaries (A) are in compliance with
all applicable insurance regulatory minimum capital or surplus requirements;
(B) have not become subject to any “Company Action Level” pursuant to applicable
risk-based capital guidelines, and have not received notice of any pending
action that would result in their becoming so subject; (C) have not taken any
steps towards commencing, and have not received notice any actions taken by
relevant regulatory authorities to commence, any rehabilitation, delinquency or
insolvency proceedings under applicable insurance laws in any applicable
jurisdiction; (D) their assets exceed their respective total reserves, all as
computed in accordance with applicable statutory accounting principles applied
consistently with past practice; and (E) they have sufficient financial
resources to pay their policy liabilities and other obligations as the foregoing
become due in the ordinary course of business.

 

ANNEX II - Page 2



--------------------------------------------------------------------------------

Annex III – Form of Bill of Sale

BILL OF SALE

This BILL OF SALE (“Bill of Sale”) is entered into as of [—], 2012 by and among
[Warrant Seller or Debenture Seller], a [jurisdiction][type of organization –
LLC, corporation] (the “Seller”), [Allianz SE, a European company incorporated
in the Federal Republic of Germany and the European Union (the “Sellers’
Representative”)] and The Hartford Financial Services Group, Inc., a Delaware
corporation (the “Purchaser”), pursuant to the Warrant and Debentures Purchase
Agreement (the “Purchase Agreement”), dated as of March [30], 2012, by and
between the Purchaser and the Sellers’ Representative, on behalf of the Sellers.
Capitalized terms used but not defined herein shall have the respective meanings
for such terms set forth in the Purchase Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and accepted, the parties hereto hereby agree as follows:

1. Sale of Assets. By this Bill of Sale, and subject to the terms of the
Purchase Agreement, (i) the Seller does hereby sell, assign, convey, transfer
and deliver to the Purchaser all of its right, title and interest in and to all
[Warrants][Debentures] held by the Seller, as listed on Annex A (the “Assets”),
free and clear of all Liens (other than any Lien created by the Purchaser), and
(ii) the Purchaser does hereby purchase and accept from the Seller all of the
Seller’s right, title and interest in and to the Assets. The Seller acknowledges
receipt, by itself or by the Sellers’ Representative on the Seller’s behalf, of
the receipt of due and adequate consideration for the Assets.

2. Terms of the Purchase Agreement. This Bill of Sale is proof of this sale and
of the receipt of the Assets listed herein and consideration therefor. Nothing
contained in this Bill of Sale shall be deemed to modify, limit, extend, add to
or amend any obligation of any party under the Purchase Agreement. In the event
of any conflict or inconsistency between the Purchase Agreement and the terms
hereof, the terms of the Purchase Agreement shall govern.

3. Parties in Interest. This Bill of Sale shall inure to the benefit of and be
binding upon the parties hereto and their respective successors, legal
representatives and permitted assigns. Nothing in this Bill of Sale shall create
or be deemed to create any third party beneficiary rights in any Person not
party to this Bill of Sale or to confer any rights or remedies upon any Person
other than the parties hereto.

4. Counterparts. This Bill of Sale may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

5. GOVERNING LAW. THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

[Signature page follows]

 

ANNEX III - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Bill of Sale to be
executed by their duly authorized representatives as of the date first written
above.

 

The Hartford Financial Services Group, Inc.,

as Purchaser

By:  

 

Name:   Title:  

[Seller],

as Seller

By:  

 

Name:   Title:  

[Allianz SE,

as Sellers’ Representative

By:  

 

Name:   Title:   By:  

 

Name:   Title:]  

 

ANNEX III - Page 2



--------------------------------------------------------------------------------

Annex A

 

Debenture Seller/Warrant Seller

 

[Outstanding Amount of

Debentures]/[Warrants]

     

 

ANNEX III - Page 3